DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Weiss, US Patent Application Publication Number 2012/0108259 (hereinafter Weiss).
Regarding claim 1, Weiss discloses a method of identifying user location, comprising: clustering a plurality of geographic locations of a user acquired in advance, and obtaining a cluster center of each type of geographic locations [paragraphs 0019, 0023]; identifying a frequent location corresponding to each cluster center [paragraphs 0022, 0024]; acquiring a current geographic location of the user [paragraph 0053]; and determining the cluster center matching the current geographic location, and taking the frequent location corresponding to the cluster center matching the current geographic location as a current location of the user [paragraph 0053].
Regarding claim 2, Weiss discloses wherein the clustering the plurality of geographic locations of the user acquired in advance, and the obtaining the cluster center of each type of the geographic locations comprises: setting the plurality of geographic locations to be a sample group, selecting a predefined number of geographic locations randomly from the sample group to be initial cluster centers for clustering by applying a K-means algorithm, and obtaining the cluster center of each type of geographic locations [paragraphs 0023, 0054].
Regarding claims 3, Weiss discloses wherein the identifying the frequent location corresponding to each cluster center comprises: within a predefined period of sample collection, counting a number of dormancies of an electronic device of the user meeting a predefined dormant duration at a location matching each cluster center; and identifying the frequent location corresponding to each cluster center based on the counted number of dormancies [paragraphs 0028-0031].
Regarding claim 4, Weiss discloses wherein the determining the cluster center matching the current geographic location comprises: determining a distance between the current geographic location and each cluster center, and taking the cluster center having a shortest distance to the current geographic location as the cluster center matching the current geographic location [paragraph 0053].
Regarding claim 8, Weiss discloses a non-transitory storage medium, having one or more instruction stored therein, wherein the one or more instruction is executed by a processor to perform operations of:  acquiring a current geographic location of a user [paragraph 0053]; determining a cluster center matching the current geographic location according to a prestored mapping relation, wherein the pre-stored mapping relation comprises a plurality of geographic locations of the user [paragraphs 0019, 0023], cluster centers corresponding to the plurality of geographic locations and frequent locations corresponding to the plurality of geographic locations [paragraphs 0022, 0024]; the prestored mapping relation is obtained by acquiring the plurality of geographic locations of the user, clustering the plurality of geographic locations of the user, obtaining a cluster center of each type of geographic locations and identifying a frequent location corresponding to each cluster center; and taking the frequent location corresponding to the matched cluster center as a current location of the user [paragraph 0053], wherein the frequent location corresponding to each cluster center is identified by: counting a number of dormancies of an electronic device of the user having dormant duration meeting a predefined value at a location matching each cluster center within a predefined period of sample collection; and identifying the frequent location corresponding to each cluster center based on the counted number of dormancies [paragraphs 0028-0031].  Hence, the limitations are read in the reference.

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.  Applicant argues that Weiss does not teach “determining the cluster center matching the current geographic location” (emphasis added). In claim 1, the current geographic location being determined is based on the relationship (or correspondence) between the cluster center and the current geographic location. For example, as illustrated in paragraph [0060] of the specification, “[t]he cluster center having a shortest distance from the current geographic location may be taken as the cluster center matching the current geographic location. . . . the frequent location corresponding to the cluster center matching the current geographic location may be taken as the current location of the user” (emphasis added).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cluster center having a shortest distance from the current geographic location may be taken as the cluster center matching the current geographic location. . . . the frequent location corresponding to the cluster center matching the current geographic location may be taken as the current location of the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification also states that the cluster center may represent common feature information of a group of samples, based on a certain type of information [paragraph 0044] which is how the prior art was broadly interpreted.  
Regarding claim 2 and newly amended independent claim 8, Applicant argues that Weiss does not teach the counting of dormancies.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., counting a number of dormancies wherein the dormancy relates to the electronic device being inactive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The reference applied teaches dormancies in relation to patterns of movement which is the broadest reasonable interpretation of the claim.

Allowable Subject Matter
Claims 13-17, 19, and 20 are allowed as Applicant has amend independent claim 13 to include allowable subject matter noted in the previous Office Action.
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 2, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644